United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Baton Rouge, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1959
Issued: January 28, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 24, 2012 appellant filed a timely appeal of an April 2, 2012 Office of
Workers’ Compensation Programs’ (OWCP) decision finding that he abandoned his oral hearing.
Because over 180 days elapsed from the most recent merit decision of October 19, 2011, to the
filing of this appeal, the Board lacks jurisdiction to review the merits of appellant’s claim
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3.
ISSUE
The issue is whether OWCP properly determined that appellant abandoned his request for
a hearing.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 29, 2011 appellant, then a 27-year-old letter carrier, filed an occupational
disease claim alleging that he worked in humid and stressful conditions. He alleged that he was
subjected to unbearable demands.
In a letter dated September 13, 2011, OWCP requested additional factual and medical
evidence. On June 4, 2011 appellant responded that he worked in temperatures in excess of 100
degrees and his body began to have involuntary movements and he became temporarily
delirious. He attributed his condition to unbearable demands, extremely long hours of work and
undue stress or pressure from management. Appellant alleged that he was treated unfairly on a
regular basis and had filed an Equal Employment Opportunity complaint. He alleged that he
worked 9 to 12 hours a day and 6 days a week. Appellant submitted medical evidence
diagnosing depressive disorder and a stress reaction.
By decision dated October 19, 2011, OWCP denied appellant’s claim for an emotional
condition on the grounds that he had not established a compensable factor of employment.
On November 17, 2011 appellant requested a telephone hearing. In a letter dated
January 30, 2012, OWCP’s Branch of Hearings and Review informed him that a hearing was
scheduled for March 6, 2012 at 1:30 p.m. eastern time. The Branch of Hearings and Review
provided appellant with a toll-free number and a pass code. It instructed him to call the toll-free
number and when prompted enter the pass code provided.
By decision dated April 2, 2012, OWCP’s hearing representative found that the oral
hearing was scheduled for March 6, 2012 but appellant failed to appear. The hearing
representative explained, “There is no indication in the file that you contacted [OWCP] either
prior or subsequent to the scheduled hearing to explain your failure to appear. Under these
circumstances it is deemed that you have abandoned your request for hearing.”
LEGAL PRECEDENT
OWCP regulations provide guidance as to how a claimant may postpone a hearing, and
when a hearing will be considered to be abandoned. Section 10.622 of the regulations provide:
“(c) Once the oral hearing is scheduled and OWCP has mailed appropriate written
notice to the claimant and representative, OWCP will, upon submission of proper
written documentation of unavoidable serious scheduling conflicts (such as courtordered appearances/trials, jury duty or previously scheduled outpatient
procedures), entertain requests from a claimant or his representative for
rescheduling as long as the hearing can be rescheduled on the same monthly
docket, generally no more than seven days after the originally scheduled time.
When a request to postpone a scheduled hearing under this subsection cannot be
accommodated on the docket, no further opportunity for an oral hearing will be
provided. Instead, the hearing will take the form of a review of the written record
and a decision issued accordingly.

2

“(d) Where the claimant or representative is hospitalized for a nonelective reason
or where the death of the claimant’s or representative’s parent, spouse, child or
other immediate family prevents attendance at the hearing, OWCP will, upon
submission of proper documentation, grant a postponement beyond one monthly
docket.
“(e) Decisions regarding rescheduling under paragraphs (b) through (d) of this
section are within the sole discretion of the hearing representative and are not
reviewable.
“(f) A claimant who fails to appear at a scheduled hearing may request in writing
within 10 days after the date set for the hearing that another hearing be scheduled.
Where good cause for failure to appear is shown, another hearing will be
scheduled and conducted by teleconference. The failure of the claimant to request
another hearing within 10 days, or the failure of the claimant to appear at the
second scheduled hearing without good cause shown, shall constitute
abandonment of the request for a hearing. Where good cause is shown for failure
to appear at the second scheduled hearing, review of the matter will proceed as a
review of the written record.”2
ANALYSIS
By decision dated October 19, 2011, OWCP denied appellant’s claim for an emotional
condition. Appellant timely requested an oral hearing. In a January 30, 2012 letter, OWCP
notified him that a telephone hearing was scheduled for March 6, 2012 at 1:30 p.m., eastern
time.3 It instructed appellant to telephone a toll-free number and enter a pass code to connect
with OWCP’s hearing representative. Appellant did not telephone at the appointed time. He did
not request a postponement of the hearing or explain his failure to appear at the hearing within
10 days of the scheduled hearing date of March 6, 2012. The Board finds that appellant
abandoned his request for a hearing.
CONCLUSION
The Board finds that OWCP properly determined that appellant abandoned his request for
an oral hearing.

2

20 C.F.R. § 10.622. With respect to abandonment of hearing requests, OWCP’s procedures provide that the
failure of the claimant to request another hearing within 10 days or the failure of the claimant to appear at the second
scheduled hearing without good cause shown, shall constitute abandonment of the request for a hearing. Under
these circumstances, the Branch of Hearings and Review will issue a formal decision finding that the claimant has
abandoned his or her request for a hearing. Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and
Reviews of the Written Record, Chapter 2.1601.69(g) (October 2011); see also J.W., Docket No. 12-1567 (issued
November 8, 2012).
3

In the absence of evidence to the contrary, a letter properly addressed and mailed in the due course of business is
presumed to have been received. See W.P., 59 ECAB 514 (2008).

3

ORDER
IT IS HEREBY ORDERED THAT the April 2, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 28, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

